Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art Rejections
Claims 1-2, 4-8, 11-13, 15-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6408227 to Singhvi (interpreted in light of but unmodified by USP 20080270328 to Lafferty) in view of modifications suggested by USP 20150159127 to Guerini, USP 6005964 to Reid, and USP 10545327 to Barral
USP 6408227 to Singhvi describes a decision support system for a water system comprising, an interface program operable on a user interface device, e.g., “input/output unit 272 allows …input … regarding use or status of … [the] plant by plant operators” (col 8 lines 41+)(“double clicking” 9/37), at a water system; an analytical program operable on “a programmed general purpose computer or workstation”1 (8/30); and a data collection device at the water system.2 
	The Singhvi analytical program is configured to (a) compare data collected from the water system (Singhvi’s real time unit operations process measurements) against 3 systems), or (c) compare data collected from the water system against a rules based decision system, wherein the rules based decision system includes comparing data collected from the water systems against numerical values, wherein one or more of the numerical values are modified considering historical data from the water system (again, se Singhvi claim 11).
	Per claim 2, Singhvi monitors and records at least turbidity data of the water, as well as other parameters of Fig. 4:

    PNG
    media_image1.png
    507
    228
    media_image1.png
    Greyscale
 
	Per claims 6 and 17, Singhvi describes alarm conditions.  Alternatively, it would have been obvious to have provided alarms to alert operating personnel of alarming 
	Per claim 7 and claim 18, various unit operations are manipulated by the Singhvi decision support system.   
	Per claim 8, the Singhvi water plant is a drinking water plant.
Per claim 9, Singhvi describes a variety of models, e.g., neural network models, genetic algorithms, and deterministic models (col 3 line 45), any one of which the user can implicitly select.  
Per claim 11 and claim 22, the Reid and Barral references suggest that the microbial population found be classified as Cryptosporidium.

Claims 1-3, 6, 7, 9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160297697 to Buschmann in view of USP 6408227 to Singhvi (interpreted in light of but unmodified by USP 20080270328 to Lafferty) in view of modifications suggested by USP 20150159127 to Guerini.
Buschmann describes a water treatment process in which a microbial pospulation is ascertained by an ATP test methodology [0135].  
Buschmann does not describe a rules-based / expert decision support system for controlling the water treatment process, but Singhvi suggests use of a rules-based / expert decision support system for a water treatment process.  One of skill would have recognized various benefits to such automation and computer control.  Although the Singhvi-suggested decision support system comprises a local computer or workstation, 
	Per claim 2, in the combination of Buschmann and Singhvi, Singhvi suggests monitoring and controlling virtually all process variables one would find useful to control in the Buschmann disclosure, but in an automated, computer-controlled manner using the Singhvi-suggested computer-based decision support system, such as first oxidant feed rate using flow and ORP sensors (Buschmann at  [0010]).
Per claims 6 and 17, Singhvi describes alarm conditions.  Alternatively, it would have been obvious to have provided alarms to alert operating personnel of alarming conditions that might result in out-of-specification product water if the alarm condition is not rectified.
Indication of Subject Matter Not Rejected over Prior Art
	Objection is made to claim 10 and claim 21 for dependence on a rejected base claim, but would be allowable if presented in independent form.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 Singhvi does not describe a “remote server” on which the Singhvi analytical program is operable, but substitution of a remote server for Singhvi’s local computer or workstation would have been obvious given the ubiquitous knowledge that remote servers are alternatives to local computer based controllers in the manufacturing sector, as shown, for example, by USP 20150159127 to Guerini at [0042]
        
        2 Although Singhvi discloses a data collection device at the water system providing data of a number of unit operations, Singhvi does not describe a device that provides microbial population data.  A device providing microbial population data, such as Cryptosporidium population data of interest to Singhvi col 1lline 37, would have been obvious given USP 6005964 to Reid’s description of automated Cryptosporidium image data and USP 10545327 to Barral’s suggestion to upload microscope image data to a remote server via network 111 (Barral at col 3line 9). 
        
        3 See, for example, USP 20080270328 to Lafferty at [0013]